PD-1178-15
                            PD-1178-15                                 COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 9/10/2015 12:47:59 PM
                                                                        Accepted 9/14/2015 2:19:23 PM
                                                                                        ABEL ACOSTA
                             CAUSE PD-_____________                                             CLERK
                            CAUSE NO. 11-13-00234-CR

             IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                              AUSTIN, TEXAS
             _________________________________________________

                           DIANA SOLIS RODRIGUEZ,
                                   Appellant
September 14, 2015                    v.
                             THE STATE OF TEXAS,
                                   Appellee

             _________________________________________________

         MOTION FOR EXTENSION OF TIME WITHIN WHICH TO
      FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

     TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
     APPEALS OF TEXAS:

           COMES NOW, DIANA SOLIS RODRIGUEZ, Appellant, by and

     through counsel of record and files this, her First Motion for an Extension of

     Time Within Which to File Appellant’s Petition for Discretionary Review

     (PDR). In support of said Motion, Appellant would respectfully show this

     Honorable Court as follows:

                                           I.

           On August 13, 2015, the Eleventh Court of Appeals at Eastland,

     Texas, upheld the trial court’s conviction for aggravated robbery in cause

     number TC 10395-D styled The State of Texas vs. Diana Solis Rodriguez

     with appellate court number 11-13-00234-CR.        Appellant was assessed a

                                           1
sentence of five years imprisonment in the Institutional Division of the

Texas Department of Criminal Justice.

                                          II.

      This First Motion for Extension of Time Within Which to File

Appellant’s PDR is filed on or before the due date for the filing of

Appellant’s PDR pursuant to Rules 4 and 9.2 Texas Rules of Appellate

Procedure. Appellant’s due date is September 13, 2015.

                                     III.

      Appellant relies on the following facts as good cause for the requested

extension: Appellant’s counsel only learned today that the Court of Appeals

rendered a decision on August 13, 2015, and she has only this date notified

Appellant of that fact as required by Tex. R. App. P. 48.4 (by certified mail,

return receipt requested). Appellant seeks an additional 30 days to file

Appellant’s PDR or until October 13, 2015 to allow Appellant adequate time

to file said pro se PDR should she choose to do so.

                                     IV.

      Counsel does not seek this additional time to intentionally disregard

this Honorable Court’s docket and scheduling order, but the effective

preparation of the PDR in this matter as well as compliance with the




                                      2
applicable rules deem it necessary to ask for the additional time within

which to file Appellant’s Petition for Discretionary Review.

      WHEREFORE, Appellant prays that the Honorable Justices of this

Court would, in all things, GRANT this First Motion for Extension of Time

Within Which to File Appellant’s Petitions for Discretionary Review and

would extend the deadline in this causes to October 13, 2015.

                                       COPELAND LAW FIRM
                                       P.O. Box 399
                                       Cedar Park, TX 78613
                                       Mobil/Text: 512.897.8126
                                       Fax: 512.215.8114
                                       Email: ecopeland63@yahoo.com
                                       By: /s/ Erika Copeland
                                             Erika Copeland
                                             State Bar No. 16075250
                                             Attorney for Appellant



                 CERTIFICATE OF SERVICE AND OF
                    COMPLIANCE WITH RULE 9


      This is to certify that on September 9, 2015, a true and correct copy of
the above and foregoing document was served on:

      State Prosecuting Attorney       Taylor County District Attorney
      P.O. Box 12405                   300 Oak St., Ste. 300
      Capital Station                  Abilene, Texas 79602
      Austin, Texas 78711

in accordance with the Texas Rules of Appellate Procedure, and that the
Motion For Extension Of Time Within Which To File Appellant’s Petition
For Discretionary Review is in compliance with Rule 9 of the Texas Rules of


                                      3
Appellate Procedure and that portion which must be included under Rule
9.4(i)(1) contains 532 words.


                                      /s/ Erika Copeland
                                          Erika Copeland




                                  4